Citation Nr: 9936272	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999), due to HIV 
exposure in a VA facility in 1982.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and daughter



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.  He was a prisoner of war of the German 
Government from January 1943 to June 1944.  He died in March 
1988.

The case was previously before the Board of Veterans' Appeals 
(Board) and remanded for additional development in July 1997.  
The requested action has been satisfactorily completed, and 
the case has been returned to the Board for further appellate 
consideration.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") invalidated 38 C.F.R. 
§ 3.358(c)(3), based on the fact the section of the 
regulation, which included an element of fault, did not 
properly implement 38 U.S.C.A. § 1151.  In pertinent part, 
38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  The requirement for fault was eliminated.  
In December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower court's decision in Brown v. 
Gardner, ___U.S. ___, 115 S. Ct. 552 (1994).  On March 16, 
1995, new regulatory criteria were promulgated by the VA to 
conform to the Supreme Court's decision and to implement the 
holding in Gardner.

Congress amended 38 U.S.C.A. § 1151 in 1996, the purpose of 
which was to change the requirements concerning negligence 
for recovery under § 1151.  This change is effective October 
1, 1997, and can be construed to affect only claims filed on 
or after that date.  The claim now before the Board on appeal 
was initially filed before 1997, and the Board will proceed 
on the basis that the more restrictive legislative changes do 
not apply to this matter.

It has been established that the appellant cannot read or 
write English, she has been assisted in this appeal by 
daughter, and she has signed her documents by witnessed mark.  


FINDINGS OF FACT

1.  When hospitalized at a VA medical facility in 1982-1983, 
the veteran received blood transfusions in the course of 
treatment.

2.  It was subsequently determined that a blood donor, for 
blood used by the veteran, was later identified as having 
been exposed to HIV (human immunodeficiency virus).

3.  There is no competent medical evidence that the veteran 
was HIV positive or had AIDS (acquired immune deficiency 
syndrome) at the time of his death.  




CONCLUSION OF LAW

The appellant's claim for death benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, due to HIV exposure in a VA 
facility in 1982, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory/Regulatory Background

A claim for benefits under 38 U.S.C.A. § 1151 is similar to a 
claim for service connection, with the principle distinction 
that the focus is upon VA care, not the claimant's period of 
service, and the principle of well groundedness is 
applicable.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and 
dependency indemnity compensation under chapter 13 of this 
title shall be awarded  in the same manner as if such 
disability, aggravation, or death were service connected.  
38 U.S.C.A. § 1151 (West 1991).

Regulatory provisions pertinent to this claim include 
38 C.F.R. § 3.800, determinations for disability or death 
from hospitalization, medical or surgical treatment, 
examinations or vocational rehabilitation training, which 
provides:  

(a)  	General.  Where it is determined 
that there is additional disability resulting 
from a disease or injury or an aggravation of 
an existing disease or injury suffered as a 
result of training, hospitalization, medical 
or surgical treatment, or examination, 
compensation will be payable for such 
additional disability. (Authority: 38 U.S.C. 
1151).

(b)  	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
(1)  	The veteran's physical condition 
immediately prior to the disease or injury on 
which the claim for compensation is based 
will be compared with the subsequent physical 
condition resulting from the disease or 
injury, each body part involved being 
considered separately. 
(i)  	As applied to examinations, the 
physical condition prior to the disease or 
injury will be the condition at time of 
beginning the physical examination as a 
result of which the disease or injury was 
sustained. 
(ii)  	As applied to medical or surgical 
treatment, the physical condition prior to 
the disease or injury will be the condition 
which the specific medical or surgical 
treatment was designed to relieve. 
(2)	  Compensation will not be payable under 
38 U.S.C. 1151 for the continuance or natural 
progress of disease or injuries for which the 
training, or hospitalization, etc., was 
authorized. 
(c)	  Cause.  In determining whether such 
additional disability resulted from a disease 
or an injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern: 
(1)	  It will be necessary to show that the 
additional disability is actually the result 
of such disease or injury or an aggravation 
of an existing disease or injury and not 
merely coincidental therewith. 
(2)	  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as the 
result of training, hospitalization, medical 
or surgical treatment, or examination. 
(3)	  Compensation is not payable for the 
necessary consequences of medical or surgical 
treatment or examination properly 
administered with the express or implied 
consent of the veteran, or, in appropriate 
cases, the veteran's representative.  
"Necessary consequences" are those which are 
certain to result from, or were intended to 
result from, the examination or medical or 
surgical treatment administered. Consequences 
otherwise certain or intended to result from 
a treatment will not be considered uncertain 
or unintended solely because it had not been 
determined at the time consent was given 
whether that treatment would in fact be 
administered. 
(4)	  When the proximate cause of the injury 
suffered was the veteran's willful misconduct 
or failure to follow instructions, it will 
bar him (or her) from receipt of compensation 
hereunder except in the case of incompetent 
veterans.
(5)	  Compensation for disability resulting 
from the pursuit of vocational rehabilitation 
is not payable unless there is established a 
direct (proximate) causal connection between 
the injury or aggravation of an existing 
injury and some essential activity or 
function which is within the scope of the 
vocational rehabilitation course, not 
necessarily limited to activities or 
functions specifically designated by the 
Department of Veterans Affairs in the 
individual case, since ordinarily it is not 
to be expected that each and every different 
function and act of a veteran pursuant to his 
or her course of training will be 
particularly specified in the outline of the 
course or training program.  For example, a 
disability resulting from the use of an item 
of mechanical or other equipment is within 
the purview of the statute if training in its 
use is implicit within the prescribed program 
or course outlined or if its use is implicit 
in the performance of some task or operation 
the trainee must learn to perform, although 
such use may not be especially mentioned in 
the training program. In determining whether 
the element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in pursuance 
of the course of training, that is, a 
required "learning activity", and one arising 
out of an activity which is incident to, 
related to, or coexistent with the pursuit of 
the program of training.  For a case to fall 
within the statute there must have been 
sustained an injury which, but for the 
performance of a "learning activity" in the 
prescribed course of training, would not have 
been sustained.  A meticulous examination 
into all the circumstances is required, 
including a consideration of the time and 
place of the incident producing the injury. 
(6)	  Nursing home care furnished under 
section 1720 of title 38, United States Code 
is not hospitalization within the meaning of 
this section.  Such a nursing home is an 
independent contractor and, accordingly, its 
agents and employees are not to be deemed 
agents and employees of the Department of 
Veterans Affairs.  If additional disability 
results from medical or surgical treatment or 
examination through negligence or other 
wrongful acts or omissions on the part of 
such a nursing home, its employees, or its 
agents, entitlement does not exist under this 
section unless there was an act or omission 
on the part of the Department of Veterans 
Affairs independently giving rise to such 
entitlement and such acts on the part of both 
proximately caused the additional disability.  
38 C.F.R. § 3.358 (1996)


Factual Background

In an April 1963 rating action, the veteran was found to be 
entitled to VA pension benefits, based on arthritis and 
generalized arteriosclerosis.

In late 1982 the veteran was found to have cancer of the 
floor of the mouth and tongue.  He was treated with 
chemotherapy in October and November 1982.  In December he 
authorized the operation and procedures necessary for 
treatment, and underwent significant surgery on the right 
side of his face related to the cancer.  Blood transfusion 
records associated with his treatment and surgery are of 
record.  In was noted in December 1982 that he had 
experienced a severe weight loss in excess of 20 pounds in 
the weeks immediately prior to the surgery.  

In February 1983 the veteran was found to entitled to special 
monthly pension.  An examination for housebound status in 
August 1987, included findings of generalized cachexia (a 
general weight loss and wasting occurring in the course of a 
chronic disease or emotional disturbance) and muscle wasting.  
VA clinic records for the veteran in the 1980's do not show 
that the veteran was HIV positive, or had AIDS.

The veteran was hospitalized with diarrhea with dehydration, 
in August 1987.  There were no findings of AIDS or positive 
HIV.

POW (prisoner of war) examination of the veteran in February 
1988 did not result in a finding of AIDS or positive HIV.  

The medical record report for the veteran's terminal 
hospitalization beginning March 1, 1988, noted that the 
veteran was presented to the facility when the family could 
not arouse him from sleep.  Computed tomography showed a 
massive subarachnoid hemorrhage and an acute hydrocephalus.  
After consultation with the family it was determined that the 
veteran was to be made comfortable but not resuscitated in 
case of arrest, and he was not to be intubated.  His course 
was fairly benign with his physical exam and condition, 
changing very little until he passed away on the 11th.

Received in March 1988 was a copy of a Certificate of Death.  
He died in a VA medical facility March 11, 1988.  The 
immediate cause of death was cardiopulmonary arrest, due to 
or as a consequence of brainstem hemorrhage.  No autopsy was 
performed.  

The appellant's original application for death benefits was 
received in March 1988.  

In April 1989 the appellant was informed that as part of the 
veteran's treatment in 1982 and 1983, he received a blood 
transfusion necessary for his care.  It had since been 
determined that the donor of the blood the veteran received 
December 13, 1982, had been identified as having been exposed 
to HIV.  It was not known if the donor had been exposed to 
HIV at the time the blood was collected.  The letter 
suggested that the appellant be tested for possible exposure 
to HIV.

The appellant's application for benefits based on the 
possibility of AIDS due to blood received in 1982-83, was 
received in July 1994.  She believed she should be receiving 
dependency and indemnity compensation, rather than pension 
benefits.  

In the appellant's September 1995 substantive appeal, it was 
maintained that at a VA hospital the veteran received blood 
contaminated with HIV, which weakened the veteran and caused 
the cardiopulmonary arrest due to brainstem hemorrhage.

The appellant, in hearing testimony in March 1996, reported 
that she was notified that the veteran need blood, that he 
was given blood without authorization, and had the appellant 
been notified that the veteran needed blood, since there were 
ten children, family blood could have been used, Transcript 
(T.) p. 2.  It was pointed out to the appellant that it was 
not know whether blood the donor was HIV infected at the time 
of the blood donation, and that the veteran did not die of 
AIDS, T. p. 5.  It was asserted that the veteran's weight 
loss was an indication of AIDS, and the he was not tested for 
AIDS before or after he died, T. pp. 6, 7.  

The appellant, in a statement in August 1997, wrote that the 
VA couldn't prove that the veteran did not have AIDS, and 
that it is only speculative that HIV and/or AIDS did not 
contribute to his death.  It was pointed out that the 
veteran's cancer was in remission, and AIDS could have been 
the cause of the brainstem hemorrhage.  She believed the 
evidence was equal and therefore the decision should be in 
her favor.  

In April 1998 the appellant noted that she had been tested 
and was not HIV positive.  

Analysis

A claim for benefits under 38 U.S.C.A. § 1151 is similar to a 
claim for service connection, with the principle distinction 
that the focus is upon VA care, not the claimant's period of 
service.  Service connection cannot be established for a 
disease or disability not medically demonstrated.  The first 
element for a well-grounded claim where the veteran has died, 
is a medical diagnosis of a disability that is etiologically 
or causally related to the death.  The medical evidence of 
record does not establish that the veteran was HIV positive, 
or had AIDS.  Therefore, the appellant's claims fails, as it 
is not well grounded.  In this context, the claimant has 
contended that VA has not proved that the veteran did not 
have AIDS or was HIV positive and that such disability caused 
death.  While the Board is sympathetic to the claimant's 
position, arguments that assert that VA carries the burden of 
disproving her claim are clearly contrary to the law which 
unequivocally places the initial burden of proof on the 
claimant to establish a well grounded claim.

For the limited purpose of determining whether a claim is 
well grounded, evidentiary assertions must be accepted as 
true, and service connection may be established through 
competent lay evidence, not medical records alone.  Horowitz 
v. Brown, 5 Vet. App. 217 (1993).  Here, the Board does not 
doubt the good faith recitation by the appellant in regard to 
AIDS, but a lay person is not capable of offering evidence 
requiring medical knowledge and lay persons are not competent 
to render testimony concerning medical causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
competent medical evidence that the veteran had AIDS, or was 
HIV positive after blood transfusions at a VA facility in 
1982.  The Board has noted the argument that the veteran's 
loss of weight supports the inference that he had AIDS or was 
HIV positive.  Once again, the Board must point out that 
there is no competent medical evidence of record in this case 
indicating the loss of weight was causally related to AIDS or 
HIV exposure.  Moreover, the record also demonstrates that 
the veteran began losing weight before his surgery in 1982.  
Accordingly, lay observation of weight loss can not change 
the outcome in this case.  The Board further notes that the 
Remand in July 1997 provided the claimant with detailed 
notification of the type of evidence required to make her 
claim well grounded.  Evidence to make the claim well 
grounded has not been submitted and the claimant has not 
indicated such evidence already exists.  She did testify that 
the veteran's doctor "would never say" that the veteran had 
"that illness" (i.e. AIDS of HIV).  

In passing the Board notes that in hearing testimony it was 
reported that the appellant was not notified in regard to 
blood transfusions, and that they were administered without 
authorization.  The record shows that the veteran did 
authorize necessary procedures for his cancer surgery.  Even 
assuming the veteran was provided blood transfusions without 
authorization, however, in order to prevail in a claim for 
benefits under 38 U.S.C.A. § 1151, it still would be 
necessary to establish that this action produced or 
contributed to cause disability or death.  This again 
requires competent medical evidence that is not of record in 
this case.  Accordingly, this lay argument cannot well ground 
the claim.  The Board further observes that a claim that 
specific authorization for blood transfusions was not given 
effectively raises a claim of tort for which another remedy 
is provided in the Federal Tort Claims Act (28 U.S.C. 
§§ 1291, 1346, 1402, 2401, 2402, 2411, 2412, and 2671 through 
2680 (1999)), separate and apart for this action.  As the 
Board's jurisdiction is limited to claims under title 38, 
United States Code, the Board does not have jurisdiction over 
actions brought under the Federal Tort Claims Act.  
38 U.S.C.A. § 7104 (1999).



ORDER

As the appellant's claim for entitlement to death benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999), due to HIV exposure in a VA facility in 1982 is not 
well-grounded, her claim is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

